IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ANTHONY PRICE,

Plaintiff,
Vv. Civil Action No. 3:20CV12
NINA SULLIVAN,

Defendant.

MEMORANDUM OPINION

Anthony Price, a Virginia prisoner proceeding pro se, brings
this 42 U.S.C. § 1983 action. By Memorandum Order entered on March
5, 2020, the Court conditionally docketed the action. At that
time, Price was admonished that he “must immediately advise the
Court of his new address in the event that he is transferred,
released, or otherwise relocated while the action is pending.”
(ECF No. 5, at 3.) Plaintiff was further warned that, “FAILURE TO
DO SO WILL RESULT IN DISMISSAL OF THE ACTION.” (Id. (emphasis in
original) .) On February 25, 2021, the Virginia Department of
Corrections notified the Court that Price was released from custody
on November 16, 2020. (ECF No. 29, at 1.) Since his release from

incarceration, Plaintiff has failed to update his address, has not

responded to the Motion to Dismiss filed by the Defendant (see ECF
No. 23), and has not otherwise communicated with the Court.
By Memorandum Order entered on June 11, 2021, the Court

directed Price to show cause why this action should not be
dismissed within eleven (11) days of entry thereof. (ECF No. 30.)
The Court specifically warned Price that if he “failfed] to
respond, the Court w[ould] dismiss the action without prejudice.”
(Id. at 1.)

More than eleven (11) days have passed since the June 11,
2021 Memorandum Order was entered, and Price has failed to respond,
and has not otherwise communicated with the Court. Price’s conduct
indicates a lack of interest in litigating this action.

Accordingly, this action will be dismissed without prejudice.
See Fed. R. Civ. P. 41(b). The outstanding Motion to Dismiss (ECF
No. 23) will be denied without prejudice.

The Clerk is directed to send a copy of this Memorandum Order
to Price at the last known address provided by the Virginia
Department of Corrections (see ECF No. 29) and to counsel of
record.

It is so ORDERED.

ar EF

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: July , , 2021
